Citation Nr: 1340292	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for disability due to traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Prior to the 2008 rating decision, a claim of service connection for psychiatric disability had been denied in 1986.  Irrespective of the RO's action, the Board must first decide whether new and material evidence sufficient to reopen the previously denied claim has been received prior to considering the merits of that underlying issue.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized this issue as noted on the title page in light of Barnett.  

In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for psychiatric disability was denied on June 5, 1986, and the Veteran did not appeal that decision.

2.  Evidence received since the June 1986 decision is new, relates to an unestablished fact necessary to the psychiatric disability issue, and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has a currently diagnosed schizophrenia and bipolar disorder that are as likely as not related to his military service.

4.  The Veteran does not have a disability due to TBI related to military service.  


CONCLUSIONS OF LAW

1. The RO's June 1986 decision that denied the claim of service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (b), 20.302, 20.1103 (2013).

2.  The evidence received since the June 1986 decision is new and material, sufficient to reopen a claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The Veteran has an acquired psychiatric disability (schizophrenia and bipolar disorder) that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The Veteran does not have a disability due to TBI that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In light of the Board's favorable decision in reopening the claim of service connection for an acquired psychiatric disability and as the Board is granting the underlying service connection claim, these claims are substantiated, and there are no further VCAA duties as to these issues. See Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Here, a pre-decisional letter dated in June 2009 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of this claim.  VA has obtained service, private, and VA treatment records; afforded the Veteran a TBI examination; and provided him the opportunity to give testimony before the Board.  The Veteran has submitted extensive private treatment records.  Also, in April 2009, the RO requested copies of medical records from the Social Security Administration (SSA).  Later that month, the RO was informed by SSA that the records were unavailable and had been destroyed.  The RO issued a formal finding of unavailability on the SSA records in April 2009.  In addition, the Veteran has been notified of the unavailable records and has been requested to provide copies of any of the requested records.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, in multiple statements the Veteran's brother indicated that he had attempted to obtain records regarding the claimed disability from private providers, but that the records were unavailable.  The Veteran has not otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

A VA examination and opinion with respect to the issues on appeal was obtained in July 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran alleges that the examiner seemed "biased" against the Veteran's claim from the very outset and was arrogant and hostile.  The Board finds that the VA examination is adequate for adjudication purposes.  The VA examiner provided an opinion based on examination of the Veteran, his reported history, and the entire claims file.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In April 1986, the Veteran filed a claim for service connection for psychiatric disability.  In an unappealed June 1986 rating decision, the RO denied service connection, finding that there was no evidence of any psychiatric problems in the service treatment records (STRs) or within one year of discharge from service.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the June 1986 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

A March 2004 Report of Contact shows that the Veteran wished to open claims for chronic schizophrenia and depressive disorder.  The RO correctly construed this correspondence as a request to reopen the previously denied claim.  In June 2004, the Veteran withdrew his request to reopen.

The Veteran subsequently attempted to reopen the claim in February 2008.  (In September 2009, the Veteran's claim of service connection for PTSD was denied because the record did not include a diagnosis of PTSD.)

Evidence received since the June 1986 decision includes an April 2010 psychiatric examination report from Dr. G.V.K., which includes diagnoses of schizophrenia, residual type versus schizoaffective disorder, and bipolar disorder not otherwise specified, by history.  He based his diagnoses on a thorough review of the claims file and the Veteran's history, and opined that the Veteran's psychiatric symptoms were service connected.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that the Veteran's current psychiatric disability is related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for an acquired psychiatric disability is reopened.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including a psychosis such as schizophrenia or bipolar disorder, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Psychiatric Disability

The April 2010 psychiatric examination report from Dr. G.V.K. reflects that the Veteran has been diagnosed as having schizophrenia and bipolar disorder.  The July 2009 VA examiner diagnosed schizophrenia, residual.  VA and private treatment records contain a diagnosis of depressive disorder.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran has consistently reported that his psychiatric symptoms began as the result of several distressing incidents during service and have continued since.  First, the Veteran contends that he was harassed by drill instructors because he could not swim despite spending 16 weeks taking swimming lessons at a Naval Station in New York.  He describes being pushed from a platform into the deep end of a swimming pool while taking a swimming test and having an instructor push him back with a pole as he tried to make his way to the side of the pool.  He also describes being held underwater by a lifeguard for at least two minutes.  Second, the Veteran contends that while serving aboard the USCGC Edisto in the Arctic Circle, the ship became stuck in the ice and had to be towed out during a terrible storm.  He feared he would drown due to his inability to swim.

The Veteran contends that he experienced symptoms of depression after returning from the Arctic Circle, and that he attempted suicide shortly thereafter by overdosing on Nyquil.  He continued to have symptoms of depression after his discharge, and reportedly started taking an antidepressant in early 1974.  He reportedly had difficulties adjusting to civilian life.  Although he earned an associate degree, he was unable to hold a job or live on his own.  

The RO has conceded the USCGC Edisto stressors based on the Veteran's statements, buddy statements, and newspaper articles.  See September 2009 Rating Decision.

The claims file contains several lay statements from family members that describe the Veteran's behavior immediately following his 1973 discharge.  His brothers have stated that the Veteran was a completely different person when he returned home.  He became "very socially introverted" and lost contact with school friends and neighbors.  He was unable to hold a job or maintain relationships with people.  The Veteran's mother cared for him until her death in 1992, after which he lived in group homes or nursing homes.

The Veteran and his family members are competent to report the onset and continuity of psychiatric symptoms and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no evidence of a diagnosed psychiatric disability until 1985, the evidence of record does not contain information that contradicts these reports.  Accordingly, the lay statements are deemed credible and are sufficient to establish the incurrence of psychiatric symptoms during service and a continuity of symptoms since service. 

In addition, Dr. G.V.K. essentially found the Veteran's reports to be credible and concluded that the evidence "seems[s] to demonstrate the presence of a significant mental health condition which began to surface while in the service."  He noted that the Veteran attempted suicide during service.  He further opined that "[i]t is at least as likely as not" that the distressing incidents discussed above "could have further exacerbated the onset of the difficulties [the Veteran] faced upon coming home."  Furthermore, the doctor concluded that the Veteran's mental health symptoms were present in the "immediate year" following his discharge.  This opinion is highly probative because it is based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive a rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

In contrast, the VA examiner opined that there is no evidence that the Veteran's current psychiatric condition had its onset during active service.  This opinion is of limited probative value as it was not accompanied by a rationale.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, the examiner did not consider the competent and credible lay statements that the Veteran developed psychiatric symptoms during service and has experienced them continuously since discharge.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Finally, although the examiner acknowledged the Veteran's long history of schizophrenia as well as a second suicide attempt shortly after discharge, he did not offer an opinion as to whether the Veteran experienced psychiatric disability shortly after service.

At the very least, the Board finds that the evidence is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current schizophrenia/bipolar disorder and military service, and, therefore, service connection is granted.

TBI

STRs show that the Veteran fell 12 feet and landed on his head in October 1969.  The Veteran arrived at the emergency room by ambulance, but walked into the building.  He submitted to an examination, which included X-rays, and was released a few hours later.  The records do not specifically document a head injury, and there is no evidence of loss of consciousness.  

An April 2009 VA treatment record shows that the Veteran's cognition was intact despite trouble remembering some aspects of his history.

In July 2009, the Veteran was afforded a VA TBI examination.  The examiner reviewed the relevant STRs and post-service evidence.  The Veteran complained of headaches.  Specifically, he reported headaches every two weeks beginning in 1973, although they had "tapered off over the years."  He also reported blurred vision "on and off."  He denied a history of seizures or incoordination.  He also denied any memory problems.  The Veteran's brother expressed concern about the Veteran's mental status because he had refused hip replacement surgery in the past.  Upon examination, the Veteran was fully oriented.  The examiner diagnosed cognitive disorder not otherwise specified.  She opined that "the remote 1969 history of trauma is not the current cause of [the Veteran's] neurologic/cognitive deficits."  She described the severity of the in-service fall as "mild" and noted that the Veteran was seen twice after the fall for arm and neck pain with no further follow-up for headaches or cognitive problems.  In an August 2010 addendum, the examiner opined that the Veteran's "current cognitive neural behavioral problems are likely related to the Veteran's psychosis."

Upon review of the evidence of record, the Board finds that service connection for disability due to TBI is not warranted.  The VA examiner did not provide a diagnosis of TBI.  Instead, she diagnosed cognitive disorder, not otherwise specified.  She reviewed the STRs and found no objective evidence of TBI as a result of the October 1969 fall.  Furthermore, STRs show that the Veteran complained of headaches on two separate occasions prior to the fall.  The examiner attributed current disability to problems other than any caused by TBI related to military service.

The Veteran, as a lay person, is competent to note what he experiences, including symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the question as to whether he has disability due to in-service TBI is a complex medical question unlike testimony as to his experiencing the symptoms of headaches.  That is, appropriate expertise is required to determine whether the Veteran has disability due to TBI.  There is nothing in the record to suggest that the Veteran or his brother have the appropriate training, experience, or expertise to render neurological findings/conclusions.  The Veteran and his brother are not competent to ascertain the diagnosis of any neurological disorder as such is not readily subject to lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the objective evidence of record and the findings as determined by a trained medical professional over the Veteran's and his brother's lay statements. 

As the preponderance of the evidence is against the  claim, the benefit-of-the-doubt rule is not helpful to the Veteran.  Accordingly, the Board concludes that service connection for disability due to TBI is denied.


ORDER

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disability is reopened, and the appeal on this question is granted.

Entitlement to service connection for schizophrenia and bipolar disorder is granted.

Entitlement to service connection for disability due to TBI is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


